Citation Nr: 0421584	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-17 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a laminectomy, including degenerative disc disease, of the 
thoracolumbar and lumbar spine, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1989 
to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Medical and Regional Office 
(RO) Center in Wichita, Kansas.  In that decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 30 percent for the service-connected residuals 
of a low back injury.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an increased rating for his 
service-connected back disability.  During the current 
appeal, and specifically, by a July 2002 rating action, the 
RO redefined the veteran's service-connected back disability 
as residuals of a laminectomy, including degenerative disc 
disease, of the thoracolumbar and lumbar spine.  
Additionally, the RO awarded an increased evaluation of 
50 percent, effective from December 1999, for this 
service-connected disability.  

At the personal hearing conducted before the undersigned 
Acting Veterans Law Judge at the RO in March 2004, the 
veteran, through his representative, maintained that the 
issue of entitlement to service connection for a separate 
thoracic spine disorder (apparently based on the old version 
of the regulations in effect prior to September 26, 2003, 
38 C.F.R. § 4.71a, Diagnostic Code 5291) has been raised 
during the pendency of this appeal.  Hearing transcript (T.) 
at 3.  The veteran appears to have raised this issue in the 
October 2002 substantive appeal (VA Form 9).  The 
Representative further asserted that an effective date prior 
to December 1, 1999, is warranted for the 50 percent rating 
assigned for residuals of a laminectomy, including 
degenerative disc disease, of the thoracolumbar and lumbar 
spine. T. at 3-4.  

The veteran later testified during the hearing that he has 
become depressed as a result of the chronic back symptoms 
that he experiences.  Hearing transcript T. at 14.  The Board 
construes this statement as a claim for service connection 
for a psychiatric disability, asserted to be secondary to the 
service-connected residuals of a laminectomy, including 
degenerative disc disease, of the thoracolumbar and lumbar 
spine.  These issues are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The schedular criteria by which service-connected back 
disabilities are rated changed twice during the pendency of 
the veteran's appeal.  Specifically, on September 23, 2002, a 
change to a particular diagnostic code (5293) was made 
effective.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  This 
initial change to Diagnostic Code 5293 was then incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  The second change in the spinal rating criteria 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  Significantly, a 
complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered, or 
informed the veteran of the, either of these regulatory 
changes.  

Further review of the claims folder indicates that the most 
recent VA examination that the veteran has been accorded for 
his service-connected back disability was the evaluation 
completed in January 2002.  Significantly, however, this 
evaluation does not provide evidence sufficient to evaluate 
the veteran's service-connected back disability pursuant to 
the new rating criteria.  See, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293) and 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  A new examination is needed, therefore, to 
provide such necessary information and evidence.  A current 
examination is also necessary in view of the records of 
outpatient treatment for, and evaluation of, the veteran's 
back completed after the January 2002 VA evaluation as well 
as his recent complaints of back pain radiating down both of 
his legs, a dull "pins and needles" sensation around his 
right ankle, problems maintaining urinary stream due to 
intense back pain, and muscle spasm, burning sensations, 
stiffness, aching sensations, and restricted movement in his 
mid-back area.  See, e.g., T. at 6-22.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered back treatment to 
him since March 2003.  The Board is 
particularly interested in records of low 
back treatment that the veteran has 
received from the Shawnee Mission Medical 
Center (including Dr. J.R.W, Dr. B., and 
Dr. R. at this medical facility) and Pain 
Care since March 2003.  After furnishing 
the veteran the appropriate release forms 
where necessary, the AMC should obtain 
the complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folders.  

2.  The AMC should also procure copies of 
all records of low back treatment that 
the veteran has received at the VA 
Medical Center in Kansas City, Missouri 
since October 2003.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folders.  

3.  In addition, with the veteran's 
assistance, the AMC should procure copies 
of the full decision awarding the veteran 
Social Security Administration disability 
benefits, as well as the evidence used in 
support of the grant, as noted by the 
veteran during the March 2004 hearing 
before the undersigned.  T. at 20.  All 
available documents should be associated 
with the veteran's claims folders.  

4.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a 
laminectomy, including degenerative disc 
disease, of his thoracolumbar and lumbar 
spine.  (Prior to the scheduled 
examination, the AMC should attempt to 
obtain Volume I of the veteran's claims 
folder which had not been returned 
following the January 2002 VA 
examination.)  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

?	Specifically with regard to this 
service-connected disability, the 
examiner should provide the ranges 
of motion of the veteran's thoracic 
and lumbar spine.  Furthermore, the 
examiner should note whether the 
veteran's mid and low back exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the 
service-connected disability.  If 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion lost.  
The examiner should also express an 
opinion as to the degree to which 
pain could significantly limit 
functional ability during flare-ups 
or when the veteran uses his back 
repeatedly over a period of time.  

?	Further, the examiner should discuss 
the presence (including degree) or 
absence of persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc.  The veteran is asked 
to provide information regarding the 
extent of any relief from any such 
symptoms.  

?	In addition, the examiner should 
obtain from the veteran information 
concerning the frequency of any 
incapacitating episodes (involving 
bed rest prescribed by a physician 
and treatment by a physician) that 
he has experienced as a result of 
his service-connected back 
disability in the past 12 months.  
Also, the examiner should note 
whether or not the veteran has 
unfavorable ankylosis of his entire 
spine.  

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record and re-adjudicate the issue of 
entitlement to a disability rating 
greater than 50 percent for the 
service-connected residuals of a 
laminectomy, including degenerative disc 
disease, of the thoracolumbar and lumbar 
spine and with consideration of 38 C.F.R. 
§ 3.321(b)(1) (2003), if applicable.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


